
	
		II
		110th CONGRESS
		1st Session
		S. 1646
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2007
			Mr. Reid (for himself
			 and Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to require the
		  Secretary of Agriculture to make cost-share and incentive payments for
		  innovative fuels management conservation practices, including prescribed
		  grazing management on private grazing land and practices that complement
		  commensurate public land, to prevent the occurrence and spread of, and damages
		  caused by, wildfires fueled by invasive species.
	
	
		1.Short titleThis Act may be cited as the
			 Wildfire Presuppression Fuels
			 Management Pilot Program Act of 2007.
		2.FindingsCongress finds that—
			(1)private grazing
			 land in the United States has experienced dramatic increases in the levels of
			 cheatgrass and other invasive or noxious weed species following wildfires;
			 and
			(2)to address the
			 needs of private landowners with respect to the protection and management of
			 grazing land, the Secretary of Agriculture should provide cost-share and
			 incentive payments to the landowners to develop fuels management plans and
			 practices and to promote activities—
				(A)to protect areas
			 of grazing land and wildlife habitat that have not been negatively affected by
			 wildfire; and
				(B)to manage the
			 risks of wildfires that occur—
					(i)on
			 public land and rights-of-way from moving onto private grazing land; and
					(ii)on
			 private land from moving onto public land and right-of-way.
					3.Fire
			 presuppression conservation program
			(a)In
			 generalSection 1240B of the
			 Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking 2010 and inserting 2012; and
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking and at the end;
						(ii)in
			 subparagraph (B), by striking the period at the end and inserting ;
			 and; and
						(iii)by adding at
			 the end the following:
							
								(C)a producer that
				develops a fuels management conservation plan, approved by the Natural
				Resources Conservation Service, and subsequently implements a structural
				practice or a land management practice relating to fire presuppression on
				private grazing land as described in the approved conservation plan, shall be
				eligible to receive cost-share payments and annual incentive payments in
				accordance with subsection (i).
								;
				and
						(2)by adding at the
			 end the following:
					
						(i)Wildfire
				presuppression conservation program
							(1)In
				generalFor each of fiscal years 2008 through 2012, the Secretary
				shall provide cost-share payments under subsection (d) and annual incentive
				payments under subsection (e) to producers that enter into contracts as
				described in paragraph (2) for activities described in paragraph (3).
							(2)Term of
				contractsNotwithstanding subsection (b)(2)(A), a contract
				entered into under this subsection shall have a term of—
								(A)not less than 5
				years; and
								(B)not more than 10
				years.
								(3)Eligible
				activitiesIn addition to grants under section 1240H, the
				Secretary may provide cost-share payments and incentive payments under this
				subsection to producers for planning and carrying out innovative fuels
				management conservation plans on private grazing land to help prevent the
				occurrence and spread of, and damages caused by, wildfires fueled by invasive
				or noxious weed species, including activities relating to—
								(A)managed fuel
				breaks along a boundary between public and private land to reduce fuel load,
				including—
									(i)managed grazing
				practices and the technology required to implement such a practice; and
									(ii)the use of brush
				strips or mosaic patches;
									(B)restoration of
				fire-damage areas using adapted plant material, with an emphasis on using
				native and adapted grasses and forbs to vegetate or revegetate the fire-damaged
				areas;
								(C)projects that
				receive expanded conservation innovation grants for technology transfer
				training programs relating to fuels management techniques;
								(D)protection or
				restoration of critical wildlife habitat; and
								(E)conservation
				practices designed to reduce and manage high fuel loads associated with woody
				plant
				species.
								.
				(b)Conforming
			 amendmentSection 1240H(b) of the Food Security Act of 1985 (16
			 U.S.C. 3839aa–8(b)) is amended by striking paragraph (2) and inserting the
			 following:
				
					(2)implement
				projects or activities, such as—
						(A)market systems
				for pollution reduction;
						(B)innovative
				conservation practices, including the storing of carbon in the soil; and
						(C)innovative
				grazing management activities described in section 1240B(i)(3);
				and
						.
			
